UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8243


STEVEN LEWIS BARNES,

                Plaintiff - Appellant,

          v.

GEORGE DEDMONDT; BRAIN WILLIAMS; SHADELL STEVENS; MARCUS
SMITH; POLLY HALL; A. DELL DOBEY; HEIDI PRESSLEY; RANDY
DORAN; LT. KARREN JAGGERS, official and individual capacity,

                Defendants – Appellees,

          and

BRENDA B. CARPENTER,

                Defendant.



                             No. 10-6113


STEVEN LEWIS BARNES,

                Plaintiff - Appellant,

          v.

GEORGE DEDMONDT; BRAIN WILLIAMS; SHADELL STEVENS; MARCUS
SMITH; POLLY HALL; A. DELL DOBEY; HEIDI PRESSLEY; RANDY
DORAN; LT. KARREN JAGGERS, official and individual capacity,

                Defendants – Appellees,

          and
BRENDA B. CARPENTER; O-LEE STURKEY,

                Defendants.



Appeals from the United States District Court for the District
of South Carolina, at Florence.  Margaret B. Seymour, District
Judge. (4:08-cv-00002-MBS)


Submitted:   September 8, 2010        Decided:   September 22, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Lewis Barnes, Appellant Pro Se. William Henry Davidson,
II, Daniel C. Plyler, DAVIDSON, MORRISON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

           Steven    Lewis   Barnes       appeals   the     district      court’s

orders adopting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint and denying

reconsideration.     Barnes also challenges several pretrial orders

denying appointment of counsel, denying extensions of time for

discovery and to object to the report and recommendation, and

denying recusal of the magistrate judge.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                 Barnes v. Dedmondt,

No. 4:08-cv-00002-MBS (D.S.C. Sept. 29 & Dec. 10, 2009).                      We

dispense   with     oral   argument   because       the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3